WOODLEY, Judge.
Under an indictment alleging assault with intent to murder with malice, appellant was convicted of assault with intent to murder without malice, and the jury assessed his punishment at three years confinement in the penitentiary.
The record contains no statement of facts and no bills of exception.
The minimum punishment for the offense of which appellant was adjudged guilty is one year in the penitentiary. Art. 1160, Vernon’s Ann.P.C.
The sentence is reformed so as to order appellant’s confinement in the penitentiary for not less than one year nor more than three years, instead of not less than two years nor more than three years.
As reformed, the judgment is affirmed.